                            UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                             CIVIL ACTION NO.: 3:21-cv-00093

 PENNSYLVANIA NATIONAL MUTUAL                             )
 CASUALTY INSURANCE COMPANY,                              )
                                                          )    DECLARATORY JUDGMENT
        Plaintiff,                                        )         COMPLAINT
                                                          )
 v.                                                       )
                                                          )
 PORTRAIT HOMES-SOUTH CAROLINA LLC,                       )
 and PORTRAIT HOMES-FENWICK                               )
 COMMONS, LLC,                                            )
                                                          )
         Defendants.                                      )
                                                          )
                                                          )


       COMES NOW the Plaintiff, Pennsylvania National Mutual Casualty Insurance

Company, by and through counsel, and alleges and says:

                                  PRELIMINARY STATEMENT

       1.      Pursuant to 28 U.S.C. §2201, Plaintiff Pennsylvania National Mutual Casualty

Insurance Company (“Penn National”) seeks a declaratory judgment and adjudication concerning

the rights, obligations and liabilities of the parties under certain policies of insurance issued by

Penn National to which Defendants Portrait Homes-South Carolina LLC, and Portrait Homes-

Fenwick Commons, LLC (hereinafter collectively referred to as the “Portrait Homes

Defendants”) now claim a right to liability coverage as additional insureds under those policies

for claims asserted against the Portrait Homes Defendants in a lawsuit currently pending in the

Ninth Judicial Circuit, Charleston County, South Carolina captioned as follows: Fenwick

Commons, HOA, Inc. v. Portrait Homes-South Carolina LLC, Portrait Homes-Fenwick

Commons, LLC, D.R. Horton, Inc. et al., 2018-CP-10-00330.




      Case 3:21-cv-00093-FDW-DCK Document 1 Filed 03/04/21 Page 1 of 10
                                             PARTIES

       2.       Plaintiff Penn National is an insurance company duly organized and existing

under the laws of the Commonwealth of Pennsylvania with its principal place of business in

Pennsylvania, and it is lawfully registered and conducts insurance business in North Carolina.

       3.       Portrait Homes-South Carolina LLC is a limited liability company organized

under the laws of the State of Illinois.

       4.       Portrait Homes-Fenwick Commons LLC is a limited liability company organized

under the laws of the State of Illinois.

                                           JURISDICTION

       5.       Jurisdiction over the claims contained herein is invoked pursuant to 28 U.S.C.

§1332(a)(1) and (c) in that there is complete diversity of citizenship between the parties and the

amount in controversy exceeds the sum of $75,000.00.

                                              VENUE

       6.       This action properly lies in the United States District Court for the Western

District of North Carolina pursuant to 28 U.S.C. §1391(b) in that the Portrait Homes Defendants

are seeking to avail themselves of coverage under policies of insurance that were contracted for

and delivered to a North Carolina corporation in North Carolina, including the Western District

of North Carolina, and a substantial portion, if not all, of the underwriting activities for such

policies were conducted by Penn National employees in North Carolina.

                                              FACTS

       7.      The Portrait Homes Defendants have tendered an underlying lawsuit for liability

coverage under Commercial General Liability Policies issued by Penn National to JJA




                                                 2
      Case 3:21-cv-00093-FDW-DCK Document 1 Filed 03/04/21 Page 2 of 10
Construction, Inc., policy number GL90601617, and JJA Framing Company, policy number

GL9 0649575 (collectively the “CGL Policies”)

       8.       Penn National issued the following commercial general liability policies:

                a.      Commercial     General   Liability   Policy   No.   GL9    0601617       issued   to

                        “JJA Construction, Inc.” effective from March 2, 2005 to December 5, 2006.

                b.      Commercial     General   Liability   Policy   No.   GL9    0601617       issued   to

                        “JJA Construction, Inc.” effective from December 5, 2006 to December 5, 2008.

                c.      Commercial     General   Liability   Policy   No.   GL9    0649575       issued   to

                        “JJA Framing Company” effective July 9, 2008 to August 15, 2008.

                d.      Commercial     General   Liability   Policy   No.   GL9    0649575       issued   to

                        “JJA Construction, Inc.” effective from August 15, 2008 to November 3, 2008,

                        and July 9, 2009 to July 21, 2009.

                e.      Commercial General Liability Policy No. GL9 0649575 issued to

                        “JJA Construction, Inc.” effective from July 21, 2009 to July 9, 2010.

A certified copy of the CGL Policies is attached as Exhibit 1-5, and they are incorporated herein

by reference.

       9.       A copy of the Portrait Homes Defendants’ tender of the underlying lawsuit for

coverage is attached as Exhibit 6, and it is incorporated herein by reference.

       10.      The Portrait Homes Defendants’ demand liability coverage for claims asserted

against them in the Underlying Lawsuit which arise out of alleged defects in the construction of

townhomes at Fenwick Commons located in Charleston County, South Carolina.

       11.      In constructing Fenwick Commons, the Portrait Homes Defendants allege that they

subcontracted with Jose Castillo d/b/a JJA Framing and/or JJA Construction Inc. to conduct

framing work at Fenwick Commons.



                                                    3
      Case 3:21-cv-00093-FDW-DCK Document 1 Filed 03/04/21 Page 3 of 10
       12.     Penn National has responded to the Portrait Homes demand for insurance coverage

by requesting that Portrait Homes provide sufficient documentation to establish that Portrait

Homes should be considered an additional insured under the Penn National policies including but

not limited to, an executed written contract between Portrait Homes and JJA Construction, Inc.

that requires JJA Construction, Inc. to name Portrait Homes-South Carolina, LLC and/or Portrait

Homes-Fenwick Commons, LLC as additional insureds under the Penn National policies.

       13.     The Portrait Homes Defendants advised Penn National that they are unable to

produce a written contract between the Portrait Homes Entities and JJA Construction, Inc. or Jose

Castillo d/b/a/ JJA Framing relating to the construction of Fenwick Commons that required JJA

Construction, Inc. name the Portrait Homes Entities as additional insureds under the Penn

National policies.

       14.     Jose Castillo is a defendant in the Underlying Lawsuits, and The Underlying

Lawsuits allege that Jose Castillo performed defective work in the construction of The Commons,

and that the Portrait Homes Defendants are responsible for damages resulting from Jose Castillo’s

alleged defective work.

       15.     Jose Castillo, individually, was not a named insured under the Penn National’s

CGL Policy or its Renewal Policies referenced as Exhibits 1-5.

       16.     Neither Jose Castillo nor JJA Construction, Inc. has offered any cooperation with

Penn National in the defense provided to them by Penn National in the underlying action despite

repeated attempts at contact by Penn National; furthermore, in an action for declaratory judgment

against Jose Castillo, JJA Framing, and JJA Construction, Inc., entry of default was made as to

all defendants on December 9, 2020.




                                                4
      Case 3:21-cv-00093-FDW-DCK Document 1 Filed 03/04/21 Page 4 of 10
       17.     Penn National denies that it has any obligation under Penn National’s CGL

Policies or its Renewal Policies to provide coverage for the claims asserted against the Portrait

Homes Defendants in the Underlying Lawsuits.

       18.     Penn National now files this action in order to resolve any dispute between Penn

National and the Portrait Homes Defendants given that the Portrait Homes Defendants have

requested coverage under the CGL Policies and the Renewal Policies with respect to the

Underlying Lawsuits, and that Penn National denies any coverage obligation with respect to the

claims asserted against the Portrait Homes Defendants in the Underlying Lawsuits.

                             CLAIM FOR DECLARATORY RELIEF

       19.     The allegations of paragraphs 1-17 are incorporated herein by reference.

       20.     The Declaratory Judgment Act, 28 U.S.C. §2201, provides, in relevant part, that:

                In a case of actual controversy within its jurisdiction, . . . any court
                of the United States, upon the filing of an appropriate pleading,
                may declare the rights and other legal relations of any interested
                party seeking such declaration, whether or not further relief is or
                could be sought. Any such declaration shall have the force and
                effect of a final judgment or decree and shall be reviewable as
                such.

       21.     A genuine, actual and justiciable controversy between and among the parties to this

action has arisen and presently exists concerning whether Penn National is obligated to provide

liability coverage under the CGL Policies and the Renewal Policies for the claims asserted against

the Portrait Homes Defendants in the Underlying Lawsuits, and Penn National is entitled to a

declaratory judgment as to its obligation and liabilities under said policies.

       22.     The base policy form of the CGL Policy and its Renewal Policies provide in

pertinent part as follows:




                                                   5
      Case 3:21-cv-00093-FDW-DCK Document 1 Filed 03/04/21 Page 5 of 10
      COMMERCIAL GENERAL LIABILITY COVERAGE FORM

      Throughout this policy the words “you” and “your” refer to the
      Named Insured shown in the Declarations, and any other person or
      organization qualifying as a Named Insured under this policy.

      The word “insured” means any person or organization qualifying as
      such under Section II – Who Is An Insured.

      Other words and phrases that appear in quotation marks have special
      meaning. Refer to Section V – Definitions.

      SECTION I – COVERAGES

      COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
      LIABILITY

      1. Insuring Agreement

             a. We will pay those sums that the insured becomes legally
                obligated to pay as damages because of ‘bodily injury’ or
                ‘property damage’ to which this insurance applies. We
                will have the right and duty to defend the insured against
                any ‘suit’ seeking those damages. However, we will have
                no duty to defend the insured against any ‘suit’ seeking
                damages for ‘bodily injury’ or ‘property damage’ to
                which this insurance does not apply.

             b. This insurance applies to . . . ‘property damage’ only if:

             (1) The . . . ‘property damage’ is caused by an ‘occurrence’
                that takes place in the ‘coverage territory’;


      2. Exclusions
      This insurance does not apply to:

      b. Contractual Liability

      “[P]roperty damage” for which the insured is obligated to pay
      damages by reason of the assumption of liability in a contract or
      agreement. This exclusion does not apply to liability for damages:

   (1) That the insured would have in the absence of the contract or
       agreement; or

                                          6
Case 3:21-cv-00093-FDW-DCK Document 1 Filed 03/04/21 Page 6 of 10
        (2) Assumed in a contract or agreement that is an ‘insured contract’,
            provided the . . . ‘property damage’ occurs subsequent to the
            execution of the contract or agreement. Solely for the purposes of
            liability assumed in an ‘insured contract’, reasonable attorney fees
            and necessary litigation expenses incurred by or for a party other
            than an insured are deemed to be damages because of . . . ‘property
            damage’, provided:

        (a) Liability to such party for, or for the cost of, that party’s defense has
            also been assumed in the same ‘insured contract’; and

        (b) Such attorney fees and litigation expenses are for defense of that
            party against a civil or alternative dispute resolution proceeding in
            which damages to which this insurance applies are alleged.

            k.      Damage To Your Product

            ‘Property damage’ to ‘your product’ arising out of it or any part of
            it.

            l.      Damage To Your Work

            ‘Property damage’ to ‘your work’ arising out of it or any part of it
            and included in the ‘products-completed operations hazard’.

            This exclusion does not apply if the damaged work or the work out of which
            the damage arises was performed on your behalf by a subcontractor.

SECTION II – WHO IS AN INSURED

1. If you are designated in the Declarations as:

      d. An organization other than a partnership, joint venture or limited liability
         company, you are an insured. Your ‘executive officers’ and directors are
         insureds, but only with respect to their duties as your officers or directors. Your
         stockholders are also insureds, but only with respect to their liability as
         stockholders.


SECTION V – DEFINITIONS

13.      ‘Occurrence’ means an accident, including continuous or repeated exposure to
         substantially the same general harmful conditions.

16.      ‘Products-completed operations hazard’:




                                               7
 Case 3:21-cv-00093-FDW-DCK Document 1 Filed 03/04/21 Page 7 of 10
        a. Includes all ‘bodily injury’ and ‘property damage’ occurring away from premises
             you own or rent and arising out of ‘your product’ or ‘your work’ except:

             (1) Products that are still in your physical possession; or

             (2) Work that has not yet been completed or abandoned. However, ‘your work’
                 will be deemed completed at the earliest of the following times:

                (a) When all of the work called for in your contract has been completed.

                (b) When all of the work to be done at the job site has been completed if
                    your contract calls for work at more than one job site.

                (c) When that part of the work done at a job site has been put to its
                    intended use by any person or organization other than another
                    contractor or subcontractor working on the same project.

       23.     The CGL Policies and the Renewal Policies contain the following relevant

endorsements to the base policy which provide in pertinent part as follows:
                          AUTOMATIC ADDITIONAL INSURED –
                  OWNERS, CONTRACTORS AND SUBCONTRACTORS
                                (COMPLETED OPERATIONS)

               This endorsement modifies insurance provided under the
               following: COMMERCIAL GENERAL LIABILITY
               COVERAGE PART

               A. The following provision is added to Section II – WHO IS AN
                  INSURED:

                   6. Any person(s) or organization(s) (referred to below as
                   additional insured) with whom you are required in a written
                   contract or agreement to name as an additional insured for the
                   ‘products-completed operations hazard’, but only with respect
                   to liability for ‘bodily injury’ or ‘property damage’ caused, in
                   whole or in part, by ‘your work’, at the location or project
                   designated and described in the contract or agreement,
                   performed for that additional insured and included in the
                   ‘products-completed operations hazard’.


                   AMENDMENT OF INSURED CONTRACT DEFINITION

               This endorsement modifies insurance provided under the




                                                 8
      Case 3:21-cv-00093-FDW-DCK Document 1 Filed 03/04/21 Page 8 of 10
               following: COMMERCIAL GENERAL LIABILITY

               COVERAGE PART 9. ‘Insured contract’ means:

                   f. That part of any other contract or agreement pertaining to your
                   business . . . under which you assume the tort liability of another
                   party to pay for . . . ‘property damage’ to a third person or
                   organization, provided the . . . ‘property damage’ is caused, in
                   whole or in part, by you or by those acting on your behalf. Tort
                   liability means a liability that would be imposed by law in the
                   absence of any contract or agreement.

       24.     Based on the foregoing policy provisions, the claims asserted against the Portrait

Homes Defendants are not covered under the CGL Policy or the Renewal Policies in that the

Portrait Homes Defendants are neither named insureds nor additional insureds under the policy,

given the absence of a written contract or agreement requiring JJA Construction Inc. to name the

Portrait Homes Defendants as additional insureds for the products-completed operations hazard,

and that the claims are otherwise excluded by the exclusions in the policies.

       25.     Therefore, Penn National is entitled to a judgment declaring and adjudging that it

is not obligated to provide liability coverage under the CGL Policy and the Renewal Policies for

the claims asserted in the Underlying Lawsuits against the Portrait Homes Defendants. This

includes a declaration that Penn National has no duty to defend the Portrait Homes Defendants in

the Underlying Lawsuits and a declaration that Penn National has no duty to indemnify the

Portrait Homes Defendants in connection with the claims raised in the Underlying Lawsuits.


                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Penn National prays the Court that:

       1.      A declaratory judgment be entered adjudging and declaring that Penn National’s

CGL Policies and the Renewal Policies do not provide liability coverage for the claims asserted

against the Portrait Homes Defendants in the Underlying Lawsuits, including a declaration that

                                                 9
      Case 3:21-cv-00093-FDW-DCK Document 1 Filed 03/04/21 Page 9 of 10
Plaintiff Penn National has no duty to defend the Portrait Homes Defendants in the Underlying

Lawsuits and a declaration that Plaintiff Penn National has no duty to indemnify the Portrait

Homes Defendants in connection with the claims raised in the Underlying Lawsuits;

       2.        That the Court make such award of costs as it deems equitable and just;

       3.        That a jury trial be conducted on all issues so triable; and

       4.        That Plaintiff Penn National have such other and further relief as may be just and

       proper.



       This the 4th day of March, 2021.

                                                GOLDBERG SEGALLA LLP

                                                /s/ John I. Malone, Jr.
                                                John I. Malone, Jr.
                                                N.C. State Bar No. 22180
                                                701 Green Valley Road, Suite 310
                                                Greensboro, NC 27408
                                                Telephone:     336.419.4900
                                                Facsimile:     336.419.4950
                                                E-mail: jmalone@goldbergsegalla.com

                                                Attorney for Plaintiff Pennsylvania National
                                                Mutual Casualty Insurance Company




                                                   10
     Case 3:21-cv-00093-FDW-DCK Document 1 Filed 03/04/21 Page 10 of 10
